Citation Nr: 1513906	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for residuals of lead and asbestos exposure.

4.  Entitlement to service connection for a right hand and finger disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a rib condition.

7.  Entitlement to service connection for a chest condition.

8.  Entitlement to service connection for a heart disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

11.  Entitlement to service connection for a visual disability.

12.  Entitlement to service connection for leg cramps.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for a disability of the lower extremities characterized by numbness and tingling.

15.  Entitlement to service connection for tuberculosis exposure.

16.  Entitlement to service connection for a low back disability.

17.  Entitlement to service connection for painful joints.

18.  Entitlement to service connection for erectile dysfunction.

19.  Entitlement to special monthly compensation based on loss of use of a creative organ.

20.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability.

21.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic digestive disorder manifested by diarrhea, fatigue, and inability to gain weight.

22.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for varicose veins of the lower extremities.

23.  Entitlement to an increased rating for chronic bronchitis, currently evaluated as 30 percent disabling.

24.  Entitlement to a compensable rating for postoperative residuals of bilateral varicocelectomies, with varicose veins on the left testicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service August 1984 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the record reflects that the Veteran has been scheduled for videoconference hearings before the Board.  In June 2014, he was advised that he had been scheduled for a hearing in August 2014.  He responded in July 2014, requesting that his hearing be postponed until after the New Year due to various injuries he had sustained in two motor vehicle accidents.  

In September 2014, the Veteran was notified that he had been scheduled for a hearing in October 2014.  In September 2014, he responded that he had not received the hearing notice in a timely manner, as it had been incorrectly addressed.  He noted that VA was using the incorrect apartment unit designation, and that he was in unit "C" rather than unit "B".  He further requested that his hearing be postponed until he had concluded treatment for injuries sustained in two motor vehicle accidents.  

In December 2014, the Veteran was notified that he was scheduled for a hearing in January 2015.  The Board notes that this letter was addressed to the incorrect apartment unit.  In a January 2015 informal hearing presentation, the Veteran's representative asserted that the Veteran was not notified of the new hearing date, and thus did not attend the scheduled hearing.

In light of this assertion and as the notice was mailed to the incorrect address, the Board concludes that he should be afforded an additional opportunity to appear at a hearing before a Veterans Law Judge (VLJ).

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Los Angeles RO before a Veterans Law Judge.  

The AOJ is advised that the Veteran has clarified that he now resides in Penthouse C.

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but 
should return the claims folder to the Board for further appellate review.   



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




